department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date uil no legend a b c llc dear sir or madam this is in reply to your request for a ruling concerning the proposed merger of c into llc facts you are an organization described in sec_501 of the internal_revenue_code and a public charity described in sec_509 and sec_170 your amended articles of incorporation state that your purposes are to conduct scientific research study train and disseminate information regarding the disease a and to provide indirect patient services to victims of a accordingly you provide research medical treatment and financial support regarding the cure and control of a and provide emotional support to persons diagnosed with a as part of your activities you have set up treatment centers known as b at major teaching and community hospitals throughout the country which provide diagnostic services and comprehensive treatment for people with a although you do not own or operate b physicians at b must follow your strict medical standards for treatment of patients in order for you to financially support b patients at b often volunteer for clinical trials for new treatment methods you maintain a patient registry to use in a research and most of the data is derived from b you own percent of c a for-profit corporation c’s sole activity is to operate and manage a national internet-based specialty pharmacy the pharmacy that sells a-related prescription pharmaceuticals a-related durable medical equipment and non-prescription a-related vitamins and a-related supplements collectively a-related products the pharmacy serves persons who have been diagnosed with a the pharmacy services a large percentage of the a patients in the united_states and is approved as a provider by many insurance plans and by most state medicaid programs you state that the pharmacy maintains a large inventory of a-related products that are either too specialized for other pharmacies to profitably stock or that are exclusive products sold only by the pharmacy the pharmacy also helps a patients receive insurance reimbursement for these pharmaceuticals the pharmacy maintains a website through which it carries on these activities you have provided documentation that many commercial pharmacies including internet-based pharmacies do not stock a-related products because many must be refrigerated delivered in cold packages and are too expensive to purchase and hold in inventory you also provided information that commercial pharmacies provide many a-related products only through special ordering resulting in substantial delays before they can be delivered to a patients you maintain that such delay poses substantial health risks to a patients who need these items on a timely basis you state that all a-related products are immediately available through the pharmacy by overnight shipment you maintain that commercial pharmacies often do not have the necessary expertise concerning all a-related products to serve a patients proficiently and expeditiously you also state that some commercial pharmacies have referred a patients to the pharmacy to buy a-related products all of the pharmacy’s sales are derived from the sale of a-related products although not required_by_law the pharmacy does not sell any a-related product without a doctor’s prescription the pharmacy does not sell non-medical items and sells certain a-related products exclusively the pharmacy receives nearly all of its prescription referrals from doctors working at b anyone diagnosed with a having a prescription may purchase a-related products from the pharmacy all a-related products the pharmacy sells that are required to have fda approval have such approval although not all of the products it sells require such approval the pharmacy assists a patients in obtaining third-party insurance payments and acts as an advocate for a patients to assist in obtaining insurance coverage of a-related products the pharmacy’s employees have the knowledge and expertise in dealing with insurance_companies to assist a patients so they can receive the a-related products quickly and in a cost-effective manner while an a patient seeks insurance coverage or other third-party reimbursement the pharmacy carries open accounts_receivable from a patients without charging interest the pharmacy also participates in patient assistance programs operated by several pharmaceutical companies that manufacture a-related products these programs provide free medications to individuals who meet specific criteria for assistance the pharmacy also provides free emergency supplies of a-related products to patients who may have periodic lapses in their insurance coverage the pharmacy makes charitable and educational contributions for a patients it provides direct financial assistance to help patients purchase their a-related products it also contributes educational grants and makes other contributions to support an annual conference on ways to treat and cure a the pharmacy contributes to drug research and clinical trials directed toward finding new pharmaceuticals to improve the quality of life of a patients recently you reviewed the structure and operation of c and the pharmacy based on this review you concluded that by realigning your corporate structure you would realize significant improvements in efficiency and productivity which would benefit a patients as a result you formed llc a limited_liability_company under state law of which you are the sole member you propose to merge c into llc thereafter llc will continue to operate the pharmacy previously operated by c in the same manner as c and will carry on the same charitable activities as c thus llc will sell only a-related products and a-related services exclusively to individuals who have been diagnosed with a and who are patients at a b you have represented that llc will not file form_8832 to elect under sec_301_7701-3 of the income_tax regulations to be classified other than as a disregarded_entity under sec_301_7701-3 of the regulations you have also represented and acknowledge that sec_337 of the code applies to the merger of c into llc and that following the merger you c and llc will comply with the requirements of sec_337 and sec_1_337_d_-4 of the regulations including the payment of any applicable federal income taxes rulings requested the merger of c into llc will not adversely affect your current status as an organization described in sec_501 of the code llc’s sales of a-related products will not generate unrelated_business_taxable_income to you under sec_512 of the code law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 of the code describes organizations that are organized and operated exclusively for one or more exempt purposes such as charitable educational or scientific purposes sec_1_501_c_3_-1 of the regulations states that the term charitable as used in sec_501 of the code is to be construed in its generally accepted legal sense sec_511 of the code imposes income_tax on the unrelated_business_taxable_income of organizations_exempt_from_taxation under sec_501 including those organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business sec_513 of the code and sec_1_513-1 of the regulations state that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by the organization of its charitable educational or other exempt_purpose or function that constitutes the basis for its exemption under sec_501 of the code sec_1_513-1 of the regulations provides that for purposes of sec_513 of the code the term trade_or_business has the same meaning as in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_513-1 of the regulations also provide that these activities do not lose their identity as a trade_or_business merely because they carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the organization’s exempt purposes for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose its identity as a trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital consistent with its exempt purposes or in compliance with sec_513 of the code sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of the organization’s exempt_purpose this regulations also provides that a trade_or_business is substantially related only if the causal relationship is a substantial one thus the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of the organization exempt purposes sec_301_7701-3 of the regulations provides that for federal tax purposes an entity with a single owner unless it otherwise elects is disregarded as an entity separate from its owner sec_301_7701-3 of the regulations provides that an such an entity may elect to be classified other than as a disregarded_entity under sec_301_7701-3 by filing form_8832 revrul_78_435 1978_2_cb_181 involved a hospital that provided various rehabilitation services to handicapped persons including those with hearing deficiencies the organization tested and evaluated the hearing of individuals with hearing deficiencies and recommended the types of hearing aids as may be necessary in each case individuals could purchase hearing aids from the organization if they did the organization fitted the hearing aids to insure maximum assistance to the individuals in the correction or alleviation of their hearing deficiencies this ruling concluded that the sale of hearing aids as an integral part of an organization’s program to test and evaluate individuals with hearing deficiencies contributed importantly to its tax-exempt purpose of promoting the health of such persons therefore under these circumstances the sale of hearing aids was substantially related to the purpose constituting the basis for the organization’s exemption and was not an unrelated_trade_or_business or business within the meaning of sec_513 of the code analysis ruling no you are an organization described in sec_501 of the code accordingly you provide research medical treatment and financial support regarding the cure and control of the disease a and provide emotional support to persons diagnosed with a following the proposed merger of c into llc you will continue to carry on these same activities in ruling no we conclude that llc’s pharmacy activities will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code because they will contribute importantly to the achievement of your tax-exempt purposes within the meaning of sec_1_513-1 of the regulations thus following the proposed merger your current activities together with llc’s pharmacy activities which will be treated as a component part of your activities will continue to further your tax-exempt purposes within the meaning of sec_1_501_c_3_-1 of the regulations therefore the proposed merger will not adversely effect your current status as an organization described in sec_501 of the code ruling no sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations_exempt_from_taxation under sec_501 including those organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by the organization of its charitable educational or other exempt_purpose or function that constitutes the basis for its exemption under sec_501 of the code see sec_513 and sec_1_513-1 of the regulations the term trade_or_business has the same meaning as in sec_162 of the code it generally includes any activity carried on for the production_of_income from the sale of good or performance of services thus the sale_of_goods does not lose its identity as a trade_or_business merely because this activity is carried on within a larger context of activities that are related the organization’s exempt_purpose see sec_1_513-1 of the regulations sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to an exempt organization’s tax-exempt purposes if contributes importantly to the accomplishment of the organization’s tax-exempt purposes for example in revrul_78_435 supra the sale of hearing aids by a tax-exempt healthcare organization which was an integral part of its program to test and evaluate individuals with hearing deficiencies contributed importantly to its tax- exempt_purpose of promoting the health of such persons following the proposed merger of c into llc you will be the sole member of llc therefore under sec_301_7701-3 of the regulations llc will be disregarded as an entity separate from you you have represented that llc will not file form_8832 to elect under sec_301_7701-3 to claim classification other than as a disregarded_entity under sec_301_7701-3 thus following the proposed merger all of llc’s activities will be treated as a component part of your activities following the proposed merger llc will continue to operate the pharmacy previously operated by c in the same manner as c and will carry on the same charitable activities as c thus llc will provide only a-related products and a-related services exclusively to individuals who have been diagnosed with a and who are patients at a b therefore although llc’s pharmacy will be treated as a component part of you it will not lose its separate identity and will constitute a separate trade_or_business sec_1_513-1 of the regulations your amended articles of incorporation state that your purposes are to conduct scientific research study train and disseminate information regarding the disease a and to provide indirect patient services to victims of a therefore similar to the organization in revrul_78_435 supra llc’s pharmacy will contribute importantly to the achievement of your tax-exempt purposes within the meaning of sec_1_513-1 of the regulations as a result the pharmacy will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code ruling sec_1 the merger of c into llc will not adversely affect your current status as an organization described in sec_501 of the code llc’s sales of a-related products will not generate unrelated_business_taxable_income to you under sec_512 of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
